DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

July 31, 2017

FROM:

Brian Neale, Director
Center for Medicaid and CHIP Services

SUBJECT:

Medical Loss Ratio (MLR) Credibility Adjustments

The Centers for Medicare & Medicaid Services’ (CMS) Medicaid managed care final rule 1
adopted standards for the calculation and reporting of a medical loss ratio (MLR) applicable to
Medicaid and CHIP managed care contracts, including contracts with managed care
organizations (MCOs), prepaid inpatient health plans (PIHPs), and prepaid ambulatory health
plans (PAHPs). In Medicaid managed care contracts that start on or after July 1, 2017, states
must include requirements for managed care plans to calculate and report an MLR and related
underlying data as described in 42 CFR 438.8(k). CHIP also adopts the Medicaid requirements
for calculating and reporting MLRs in 42 CFR 438.8 for CHIP managed care contracts at 42
CFR 457.1203(c) through (f); however, the CHIP requirements go into effect for CHIP managed
care contracts as of the state fiscal year beginning on or after July 1, 2018. Medicaid and CHIP
managed care plans 2 must submit an MLR report to the state in a timeframe and manner
determined by the state, which must be within 12 months of the end of the MLR reporting year. 3
Included in the MLR standards is a credibility adjustment, described in 42 CFR 438.8(h). The
regulations require CMS to publish the credibility adjustment annually, based on the
methodology in §438.8(h)(4). The purpose of this Information Bulletin is to publish the
credibility adjustment for rating periods beginning July 1, 2017 or later.
Overview of Credibility Adjustments
As discussed in the Medicaid and CHIP managed care proposed 4 and final rules, a managed care
plan’s actual MLR is dependent on the accuracy of the actuary’s assumptions (for example, the
characteristics and health status of the enrollees, the intensity and frequency with which its
1 Medicaid and Children’s Health Insurance Program (CHIP) Programs; Medicaid Managed Care, CHIP Delivered in Managed
Care, and Revisions Related to Third Party Liability; Final Rule, 81 Fed. Reg. 27498 (May 6, 2016); available at:
https://www.federalregister.gov/documents/2016/05/06/2016-09581/medicaid-and-childrens-health-insurance-program-chipprograms-medicaid-managed-care-chip-delivered.
2 For CHIP managed care plans only, 42 CFR 457.1203(e) requires that the description of the reports received from MCOs,
PIHPs, and PAHPs under 42 CFR 438.8(k) will be submitted independently, and not with the actuarial certification.
3 This is different than the requirement that capitation rates must be developed in such a way that the MCO, PIHP, or PAHP
would reasonably achieve an MLR of at least 85 percent as described in §438.4(b)(9). That provision is applicable for managed
care contract rating periods that begin on or after July 1, 2019. Information from the MLR reports provided by managed care
plans before states are required to set managed care capitation rates to meet targeted MLR thresholds will be useful for purposes
of rate setting.
4 Medicaid and Children’s Health Insurance Program (CHIP) Programs; Medicaid Managed Care, CHIP Delivered in Managed
Care, Medicaid and CHIP Comprehensive Quality Strategies, and Revisions Related to Third Party Liability; Notice of Proposed
Rule Making, 80 Fed. Reg. 31098 (June 1, 2015); available at: https://www.federalregister.gov/documents/2015/06/01/201512965/medicaid-and-childrens-health-insurance-program-chip-programs-medicaid-managed-care-chip-delivered.

CMCS Informational Bulletin – Page 2

enrollees will use health care services, and unit cost). All things being equal, it is more likely
that the assumptions made by the actuary will be more accurate when a plan insures a larger
number of enrollees rather than a smaller number. Similarly, differences between the
assumptions and actual experience will likely be smaller when a managed care plan covers more
enrollees. Even though the state or the managed care plan estimated in good faith that the
combination of the capitation payments and claims would produce an MLR that meets a specific
standard (for example, 85 percent), a smaller managed care plan’s reported MLR is more likely
to vary, and vary more widely, around a targeted standard, due to the disproportionate effect
random variations can have on smaller managed care plans. Random variations are less likely to
have such large effects on managed care plans with more enrollees.
In alignment with MLR requirements for health plans operating in the private market and
Medicare Advantage, the Medicaid and CHIP managed care rule provides a credibility
adjustment to account for the potential variation in smaller managed care plans. As defined in 42
CFR 438.8(b), the credibility adjustment is used to account for random statistical variation
related to the number of enrollees in a managed care plan. The credibility adjustment categorizes
managed care plans into three groups:
•

Fully-credible: Managed care plans with sufficient claims experience, measured in
terms of member months, to calculate an MLR with a minimal chance that the
difference between the actual and target MLR is not statistically significant. In other
words, for managed care plans in this group, it is highly likely that the difference
between the actual and target MLR is statistically significant and not due to random
variation. Such managed care plans will not receive a credibility adjustment for their
MLRs.

•

Partially-credible: Managed care plans with sufficient claims experience, measured in
terms of member months, to calculate an MLR with a reasonable chance that the
difference between the actual and target medical loss ratios is statistically significant. In
other words, for managed care plans in this group, it is somewhat likely that the
difference between the actual and target MLR is statistically significant but such
difference could, at least in part, be due to random variation. Such managed care plans
will receive a partial credibility adjustment to their calculated MLRs.

•

Non-credible: Managed care plans with insufficient claims experience, measured in
terms of member months, to calculate a reliable MLR. Such plans will not be measured
against the MLR standard; managed care plans in this group are presumed to meet or
exceed the target MLR standard.

Methodology
The CMS Office of the Actuary (OACT) calculated:
•

The minimum number of member months for a managed care plans’ MLR to be fully
credible;

•

The maximum number of member months for a managed care plans’ MLR to be noncredible; and

•

The number of member months for several partial credibility adjustment factors.

CMCS Informational Bulletin – Page 3

These credibility adjustment factors were developed for two types of Medicaid and CHIP
managed care plans that may operate in each state: 1) all managed care plans that provide health
care services, except managed care plans that only provide long-term services and supports
(referenced as “Standard Plans”); and 2) managed care plans that only provide long-term
services and supports. The credibility adjustment factors for both types of plans are shown in
Table 1 below. The majority of plans will use the “Standard Plans” credibility adjustment
factors, including MCOs that cover long-term services and supports in addition to other services.
The only exception will be plans that cover only long-term services and supports and no other
services; such plans will use the “LTSS Only Plans” credibility adjustment factors.
Table 1:
Credibility Adjustment for Medicaid and CHIP Managed Care Plans with Rating Periods
Beginning July 1, 2017 or Later

Standard Plans
Member Months in
MLR reporting year

Standard Plans
Credibility
Adjustment

<5,400
5,400
12,000
24,000
48,000
96,000
192,000
380,000
>380,000

Non-credible
8.4%
5.7%
4.0%
2.9%
2.0%
1.5%
1.0%
Fully credible

LTSS Only Plans
Member Months in
MLR reporting
year
<630
630
1,000
2,000
4,000
8,000
16,000
32,000
45,000
>45,000

LTSS Only Plans
Credibility
Adjustment
Non-credible
8.4%
6.7%
4.7%
3.4%
2.4%
1.7%
1.2%
1.0%
Fully credible

The following steps describe the methodology that each managed care plan, separately for each
state, shall follow to determine the applicable MLR credibility adjustment factor.
1. The managed care plan shall calculate the number of member months for the MLR reporting
year. This shall equal the number of member months calculated and reported pursuant to
§438.8(k)(1)(xiii).
2. Determine which set of credibility adjustment factors in Table 1 should be used – the
“Standard Plans” or the “LTSS Only Plans.” If the managed care plan only provides longterm services and supports (LTSS), then use the “LTSS Only Plans” credibility adjustment
factors. Otherwise, the “Standard” table must be used.
3. Using the correct credibility adjustment factors, determine where the plan’s enrollment in
terms of member months falls in Table 1.

CMCS Informational Bulletin – Page 4

a. If the number of member months is less than the number of member months corresponding
to “Non-credible” in Table 1, no adjustment to the MLR calculation shall be made, and the
MLR calculation shall be determined not credible. (Reminder: Such plans will not be
measured against the MLR standard; managed care plans in this group are presumed to
meet or exceed the target MLR standard.)
b. If the number of member months is more than the number of member months
corresponding to “Fully credible” in Table 1, no adjustment to the MLR calculation shall
be made, and the MLR calculation shall be determined fully credible. The MLR reported
may be compared to the MLR standard.
c. If the number of member months is between the number of member months corresponding
to “Non-credible” or “Fully credible” in Table 1, the managed care plan shall calculate a
partial credibility adjustment. The partial credibility adjustment shall be calculated as
follows:

Where:
MM is the number of member-months for a specific managed care plan. This is
the number of member months calculated in step 1.
𝑀𝑀𝑀𝑀𝑎𝑎 is the number of member months where MM is rounded down to the nearest
“Annual Member Months” number in Table 1.
𝑀𝑀𝑀𝑀𝑏𝑏 is the number of member months where MM is rounded up to the nearest
“Annual Member Months” number in Table 1.
𝐶𝐶𝐶𝐶𝑎𝑎 and 𝐶𝐶𝐶𝐶𝑏𝑏 are the credibility adjustment factors found in the applicable table
for 𝑀𝑀𝑀𝑀𝑎𝑎 and 𝑀𝑀𝑀𝑀𝑏𝑏 , respectively.

Round the credibility adjustment factor to the nearest tenth. This credibility
adjustment factor shall be added to the plan’s calculated MLR.
Examples

Example 1:
In State A, a managed care plan only provides long-term services and supports, and has
calculated an MLR of 81.1 percent prior to any credibility adjustment. The plan has 1,475
member months in the MLR reporting year in State A.
The credibility adjustment is calculated as follows for this managed care plan in State A:
The “LTSS Only Plans” factors in Table 1 show the credibility adjustment for a plan with 1,000
member months is 6.7 percent and the credibility adjustment for a plan with 2,000 member
months is 4.7 percent. The credibility adjustment is calculated as follows:

CMCS Informational Bulletin – Page 5

The final MLR including the credibility adjustment is 81.1% + 5.8% = 86.9%.
Example 2:
In State B, a managed care plan provides behavioral health services only and has a calculated
MLR of 81.1 percent prior to any credibility adjustment. The managed care plan has 100,000
member months in the MLR reporting year in State B.
The credibility adjustment is calculated as follows for this managed care plan in State B:
The “Standard Plans” factors in Table 1 show the credibility adjustment for a plan with 96,000
member months is 2.0 percent and the credibility adjustment for a plan with 192,000 member
months is 1.5 percent. The credibility adjustment is calculated as follows:

The final MLR including the credibility adjustment is 81.1% + 2.0% = 83.1%.
Example 3:
In State C, a managed care plan provides comprehensive services (for example, acute care and
long term services and supports) and has a calculated MLR of 81.1 percent prior to any
credibility adjustment. The managed care plan has 400,000 member months in the MLR
reporting year in State C.
The credibility adjustment is calculated as follows for this managed care plan in State C:
The “Standard Plans” factors in Table 1 show the plan’s MLR is determined to be fully credible,
because 400,000 > 380,000. No credibility adjustment is added to the MLR.
The final MLR is 81.1%.
Example 4:
In State D, a managed care plan provides targeted case management services, and has a
calculated MLR of 81.1 percent prior to any credibility adjustment. The plan has 400 member
months in the MLR reporting year in State D.
The credibility adjustment is calculated as follows for this managed care plan in State D:
The “Standard Plans” factors in Table 1 show the plan’s MLR is determined to be non-credible,
because 400 < 5,400. This plan will not be measured against the MLR standard; it is presumed
to meet or exceed the MLR calculation standard in the regulation.
Technical Assistance

CMCS Informational Bulletin – Page 6

If you have questions or would like to request technical assistance related to credibility
adjustments with respect to the MLR standards applicable to Medicaid and CHIP managed care
contracts, please send an email to ManagedCareRule@cms.hhs.gov. We look forward to
continuing our partnership to deliver on our shared goals of providing high quality, sustainable
health care to those who need it most.

